Citation Nr: 0028125	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to March 
1972.  According to the veteran's service personnel records, 
the veteran served in the Republic of Vietnam from March 1971 
to February 1972, and his military specialty was that of a 
cook.  

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a February 1997 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  In that decision, the RO denied service connection 
for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The record does not show that the veteran engaged in 
combat with enemy forces during his active service in 
Vietnam.  

2.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.  

3.  The diagnosis of PTSD is not based on a confirmed 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is competent to report on his inservice 
stressors.  See King v. Brown, 5 Vet. App. 19 (1993).  The 
Board of Veterans' Appeals (Board), therefore, finds that his 
statements are credible for the purpose of determining 
whether his claim is well grounded.  Similarly, as the post-
service medical evidence reflects a diagnosis of PTSD based 
on the veteran's claimed inservice stressors, the Board finds 
that his claim of service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The RO has obtained all available 
service medical records and post-service medical evidence.  
The RO requested the veteran to supply specific details 
regarding in-service traumatic events.  His alleged stressors 
were reported in written statements and at June 1998 personal 
hearing before a hearing officer at the RO.   The RO also 
requested that the United States Armed Services Center for 
Research of Unit Records (USASCRUR) verify the in-service 
stressors, and the USASCRUR has provided a response.  Thus, 
the Board will proceed with an adjudication of the veteran's 
claim for service connection for PTSD.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease was incurred 
in the line of duty in the active military service or, if 
pre-existing such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(a) (1999).  

Previously, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

A veteran's stressor may be the result of either a combat or 
non-combat experience.  If the claimed stressor is not 
related to combat, the veteran's lay testimony regarding his 
inservice stressors must be corroborated by credible 
evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, after-the-fact medical evidence cannot be used to 
establish the occurrence of the stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  Accordingly, service connection 
may not be granted for PTSD based on a diagnosis unsupported 
by credible evidence of an inservice stressor.  

On the other hand, if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(f) (1999).  Mere presence in a combat zone is not 
sufficient to show that an individual was engaged in combat 
with the enemy.  There must be evidence of a distressing 
event, rather than simply the mere presence in a combat zone.  
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991).

The veteran's service personnel records do not reflect that 
he was involved in combat operations with enemy forces or 
that he received any combat-related injuries or citations or 
awards.  These records show that the veteran served in the 
Republic of Vietnam from March 1971 to February 1972, that he 
served in an unnamed "13th Campaign," and that his military 
specialty was that of a cook.  Nevertheless, throughout the 
current appeal in the present case and specifically at the 
April 1998 personal hearing, the veteran testified that he 
drove an 18-wheeler in Vietnam and hauled ammunition and 
bombs.  He recalled a reception center bombing when everyone 
was killed except himself and a few others.  In addition, he 
stated that an airplane on which he was traveling could not 
land in Vietnam on one occasion due to the shooting on the 
ground.  According to the veteran's testimony, on another 
occasion, his passenger on a truck that he was driving in 
Vietnam was shot and killed.  The veteran described 
nightmares and having trouble sleeping at night.  

In this regard, the Board notes that the service medical 
records are negative for complaints, treatment, or diagnosis 
of PTSD or other psychiatric illness.  In fact, the December 
1971 separation examination showed that the veteran's 
psychiatric evaluation was normal.  The veteran was 
discharged from active military duty in March 1972.  

The first post-service evidence of psychiatric pathology is 
dated in February 1996, when the veteran sought treatment for 
anxiety, depression, sleep disturbance, anger, an inability 
to sustain employment, suicidal thoughts and an attempt to 
cut his wrists, irritability, and social withdrawal.  It was 
noted that he was recuperating from a work-related accident 
when a scaffold fell on his left arm and crushed his left 
wrist.  He reportedly had undergone six surgeries and still 
could not use his left hand.  He sought methods to control 
his anger.  It was noted that he had no psychiatric treatment 
history.  A moderate major depressive disorder (single 
episode) was diagnosed.  An adjustment disorder to a physical 
injury with depressive symptoms was also recorded.  A private 
medical record dated in December 1996 notes a diagnosis of 
PTSD.  

On a VA examination in December 1996, the veteran appeared 
neatly dressed and very pleasant, with a friendly and forward 
manner.  A construction injury with left wrist damage in May 
1990 was noted.  He stated that he had been unable to work 
since the injury.  He complained of being nervous at times 
and of not being able to sleep well.  He described his 
Vietnam service as working as a cook and truck driver.  He 
reported that he had not been involved in direct combat and 
had never gone out in the field.  He remember incoming rounds 
every night.  He dreamed about them sometimes.  When he first 
returned from Vietnam, he recalled that he would jump at any 
sort of sudden noise.  He reportedly still had nightmares.  
He stated that a lot of people were killed at the 
"reception" center when he was about to leave because a 
mortar had hit it.  The examiner concluded that the mental 
status evaluation had shown that PTSD was not found.  

In August 1997, the veteran reported having chronic PTSD due 
to his Vietnam experiences.  An evaluation showed that his 
mood and affect were mildly depressed.  The examining 
physician diagnosed a moderate major depressive disorder and 
chronic PTSD by history.  In December 1997, these diagnoses 
were confirmed.  In April 1998, the veteran reported feeling 
angry that he was assigned to fight and carry ammunition in 
Vietnam although he was a cook.  The examining physician 
diagnosed a moderate major depressive disorder and chronic 
PTSD by history.  These diagnoses were confirmed in July 
1998, at which time the examining physician noted that the 
veteran had no active PTSD symptoms.  

According to the veteran's service personnel records, the 
veteran served as a cook in Vietnam from March 1971 to 
February 1972.  The veteran himself admitted at the December 
1996 VA examination that he had not been involved in direct 
combat and had never gone out in the field.  Significantly, 
in November 1999, the USASCRUR explained that it was unable 
to verify any of the veteran's claimed in-service stressors.  
This organization was only able to confirm that numerous 
attacks were made on DaNang, the documented base camp 
location of the 62nd Transportation Company and the 329th 
Transportation Company, the veteran's first unit of 
assignment.  In summary, therefore, the Board must conclude 
that there is no objective evidence which serves to verify 
the occurrence of the veteran's claimed in-service stressors 
or which proves that he received psychiatric treatment during 
service.  

Even conceding that PTSD was diagnosed in this case, the 
Board finds, based on the evidence discussed above, that the 
veteran did not engage in combat.  38 C.F.R. 3.304(f) (1999).  
Significantly, it is not shown that he was awarded any 
decorations which would indicate active combat service or 
that he engaged in combat with enemy forces while stationed 
in Vietnam.  Although the USASCRUR has confirmed that the 
documented base camp location of his first unit of assignment 
was subjected to numerous enemy attacks, relevant caselaw 
from the United States Court of Appeals for Veterans' Claims 
(Court) holds that mere service in a combat zone is 
insufficient to establish that the veteran himself engaged 
the enemy in combat.  In consideration of all these facts, 
the Board finds that the veteran did not engage in combat 
with the enemy during his tour of duty in Vietnam.  
Consequently, his lay accounts of in-service stressors are by 
themselves insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's conceded diagnosis of PTSD is based on his 
subjective reports of service experiences, which are 
unconfirmed stressors.  The stressors claimed by the veteran 
to have occurred when he was in Vietnam have not been 
verified by USASCRUR.  

Service connection for PTSD requires a diagnosis of PTSD, a 
link between the diagnosis of PTSD and an in-service 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred.  In this case, a preponderance 
of the evidence weighs heavily against the veteran's claim 
for service connection for PTSD in light of the unverified 
nature of his claimed stressors.  Official records do not 
support his claim of active involvement in combat-type 
operations against the enemy, and there is no other 
"credible evidence" such as military medical records 
showing psychiatric treatment soon after the events in 
question to support his claim.  As indicated above, concerted 
development efforts failed to produce such corroborating 
evidence.  

The Court has held that the Board is not required to grant 
service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible a veteran's description of his wartime experiences 
and diagnosed the appellant with PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau, 9 Vet. App. at 395.  
Therefore, the diagnosis of PTSD made in this case may not 
serve as evidence to establish that the alleged events 
reported by the veteran actually occurred.  The Board has 
considered the lay statements from the veteran to the effect 
that he has PTSD because of his experiences while serving in 
Vietnam from March 1971 to February 1972.  These statements, 
however, are not probative in a favorable manner to his claim 
because he is not competent to render a medical opinion on 
the etiology of a condition.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



